Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 11/23/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.          The drawings filed on 11/23/20.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
4.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.          Claims 1, 3-6, 8-10 rejected under 35 U.S.C. 102(a1) as being unpatentable over Wimberger-Friedl et al. (U.S. Pat. No. 8,618,508). Hereafter “Wimberger-Friedl”.
            Regarding Claim 1, Wimberger-Friedl teaches 
           at least one radiation carrier, (figure 2, substrate 16 is not different from the radiation carrier), comprising: 
           a surface, (the following figure 2, surface A of substrate 16, or figure 5, surface of light guide 60); 
           at least one excitation grating on the surface of the radiation carrier, (figure 5, grating 62, light guide 60 is not different from the radiation carrier), positioned and adapted to couple an excitation radiation beam directionally out of the radiation carrier, thereby illuminating a region of interest, (figure 2, substrate 16 is not different from the radiation carrier, regions of elements 19, 15 are not different from a region of interest); and 
          at least one structure positioned and adapted for redirecting emission radiation emanating from the region of interest, (figure 2, collection lens arrangement 20, optics 23, or color filter 24, is not different from one structure positioned and adapted for redirecting emission radiation emanating from the region of interest 19, 15), wherein the radiation carrier is adapted for carrying at least a radiation beam, (figures 2-6, substrate 16, or light guide 60 is not different from radiation carrier carrying a radiation beam from led 18 and excite fluorescence beam 19); and 
           at least one detector, (figure 2, detector 22),
          wherein the at least one structure is positioned and adapted for redirecting emission radiation from the region of interest into the at least one detector, (figure 2, collection lens arrangement 20, optics 23, or color filter 24, is not different from one structure positioned and adapted for redirecting emission radiation emanating from the region of interest 19, 15, detector 22). 


[AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    252
    344
    media_image1.png
    Greyscale

            Regarding Claim 3, Wimberger-Friedl teaches at least one structure positioned and adapted for redirecting emission radiation is adapted to further focus the redirected emission radiation from the region of interest to the at least one detector, (figure 2, collection lens arrangement 20, and optics 23, are not different from one structure positioned and adapted is adapted to further focus the redirected emission radiation emanating from the region of interest 19, 15 to detector 22). 

            Regarding Claims 4-5, Wimberger-Friedl teaches substrate being transparent for at least the radiation beam wherein the region of interest is defined, and the substrate is furthermore transparent for the redirected emission radiation, (figures 2, 3, it is inherent that substrate 16 is transparent so that light 10 can goes through from led 18 to the area 15, and excite fluorescence 19).

            Regarding Claim 6, Wimberger-Friedl teaches the substrate further comprises a microfluidic channel, (column 4, lines 56-57, column 5, lines 11-14.  Sample 14 includes/comprises magnetic beads 15, a region of interest, this is not different from a portion of a microchannel in a microfluidic device).
           
             Regarding Claim 8, Wimberger-Friedl teaches a microfluidic chip comprising at least one microfluidic channel, (column 4, lines 56-57, column 5, lines 11-14), wherein the at least one excitation grating is positioned and adapted to couple an excitation radiation signal directionally out of the radiation carrier thereby illuminating a pre- defined volume of the microfluidic channel, (figure 5, grating 62, area around the excite fluorescence is not different from a pre- defined volume of the microfluidic channel), and at least one structure, positioned and adapted to redirect emission radiation origination from the pre-defined volume, (figure 2, collection lens arrangement 20, optics 23, or color filter 24, is not different from one structure positioned and adapted for redirecting emission radiation emanating from the pre-defined volume around area of excite fluorescence 19); and a readout device, adapted to be operatively coupled with the microfluidic chip, (figure 2 is not different from the microfluidic chip), wherein the readout device comprises at least one detector for detecting the redirected emission radiation originating from the pre-defined volume, when the microfluidic chip and the readout device are operatively coupled, (figure 2, detector 22, excite fluorescence 19 is not different from emission radiation).

             Regarding Claim 9, Wimberger-Friedl teaches the readout device comprises a slot for receiving the microfluidic chip, (figures 2-6, slot between detector 22 and substrate 16).

             Regarding Claim 10, Wimberger-Friedl teaches an output unit for providing an output of the sensor on which a diagnosis can be based, (abstract).

Claim Rejections - 35 USC § 103
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

7.          Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Wimberger-Friedl et al. (U.S. Pat. No. 8,618,508) in view of Innami et al. (U.S. Pub. 2011/0164249). Hereafter “Wimberger-Friedl”, “Innami”.
            Regarding Claim 2, Wimberger-Friedl teaches the at least one structure positioned and adapted for redirecting emission radiation is adapted to further the redirected emission radiation from the region of interest to the at least one detector, (figure 2, collection lens arrangement 20, optics 23, or color filter 24, is not different from one structure positioned and adapted for redirecting emission radiation emanating from the region of interest 19, 15, detector 22).  Although Wimberger-Friedl does not teach to collimate the redirected emission radiation, Innami teaches, ([0103]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Wimberger-Friedl by collimating the redirected emission radiation in order to detect excite light beam efficiently, (Innami, [0103], figure 14, collimator lenses 60A, 60B).

8.          Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Wimberger-Friedl et al. (U.S. Pat. No. 8,618,508) in view of Homola et al. (U.S. Pat. No. 7,973,933). Hereafter “Wimberger-Friedl”, “Homola”.
            Regarding Claim 7, Wimberger-Friedl teaches the microfluidic channel is interlayered between the radiation carrier and the detector array, (figure 2, sample 14 forming microfluidic part by substrate 16, is interlayered between the radiation carrier and detector 22).  Although Wimberger-Friedl does not teach detector array, Homola teaches, (claims 1, 7, 9, 12, 17, 18, 23, 24).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Wimberger-Friedl by having detector array in order to detect excite light beam efficiently.
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
September 26, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877